DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-11 are pending in the instant invention.  According to the Amendments to the Claims, filed July 6, 2022, claims 1-10 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2017/074446, filed February 22, 2017, which claims priority under 35 U.S.C. § 119(a-d) to CN 201610100165.5, filed February 23, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on July 6, 2022, is acknowledged: a) Group I - claims 1-4 and 8; and b) substituted pyrrolo[2,3-d]pyrimidine of Formula I - p. 14, Example 1, Compound 1.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[2,3-d]pyrimidines of the Formula I, where R1 = -phenyl, substituted with -NH2, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrrolo[2,3-d]pyrimidines of the Formula I, where R1 = -C3-C10 cycloalkyl, C6-C10 aryl, -RaC(O)Rb, -R1’-NRcC(O)Rb, or -R1’-N=CRcRb, wherein the C3-C10 cycloalkyl or C6-C10 aryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C10 alkyl, NH2, OH, C3-C10 cycloalkyl, C4-C10 heterocyclyl, C6-C10 aryl, and C1-C10 heteroaryl; Ra is C3-C10 cycloalkylene or C6-C10 arylene, wherein the C3-C10 cycloalkylene or C6-C10 arylene is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C4 alkyl, C1-C4 haloalkyl, NH2, NO2, and OH; and Rb is H, CN, C1-C8 alkyl, C2-C8 alkenyl, C3-C8 alkynyl, C3-C10 cycloalkyl, C4-C10 heterocyclyl, C6-C10 aryl, or C1-C10 hetero-aryl, wherein the C1-C8 alkyl, C2-C8 alkenyl, C3-C8 alkynyl, C3-C10 cycloalkyl, C4-C10 heterocyclyl, C6-C10 aryl, or C1-C10 heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C4 alkyl, C1-C4 haloalkyl, NH2, NO2, and OH, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on April 6, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on April 6, 2022, the instant Markush claim was restricted to substituted pyrrolo-[2,3-d]pyrimidines of the Formula I, where R1 = -C3-C10 cycloalkyl, C6-C10 aryl, -RaC(O)Rb, -R1’-NRcC(O)Rb, or -R1’-N=CRcRb, wherein the C3-C10 cycloalkyl or C6-C10 aryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C10 alkyl, NH2, OH, C3-C10 cycloalkyl, C4-C10 heterocyclyl, C6-C10 aryl, and C1-C10 heteroaryl; Ra is C3-C10 cycloalkylene or C6-C10 arylene, wherein the C3-C10 cycloalkylene or C6-C10 arylene is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C4 alkyl, C1-C4 haloalkyl, NH2, NO2, and OH; and Rb is H, CN, C1-C8 alkyl, C2-C8 alkenyl, C3-C8 alkynyl, C3-C10 cycloalkyl, C4-C10 heterocyclyl, C6-C10 aryl, or C1-C10 heteroaryl, wherein the C1-C8 alkyl, C2-C8 alkenyl, C3-C8 alkynyl, C3-C10 cyclo-alkyl, C4-C10 heterocyclyl, C6-C10 aryl, or C1-C10 heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C4 alkyl, C1-C4 haloalkyl, NH2, NO2, and OH, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on April 6, 2022.
	Next, the inventor or joint inventor should further note that this invention contains claims 5-7 and 9-11, drawn to nonelected inventions, without traverse, in the reply filed on July 6, 2022.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on April 6, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 6, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-4 and 8 is contained within.


New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A compound of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	R1 is -RaC(O)Rb, -R1’-NRcC(O)Rb, or -R1’-N=CRbRc;
	Ra is C3-C10 cycloalkylene or C6-C10 arylene, wherein the C3-C10 cycloalkylene or C6-C10 arylene is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C4 alkyl, C1-C4 haloalkyl, NH2, NO2, and OH;
	Rb is C1-C8 alkyl, C2-C8 alkenyl, C4-C10 heterocyclyl, or C1-C10 heteroaryl, wherein the C2-C8 alkenyl or C1-C10 heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C4 alkyl, C1-C4 haloalkyl, NH2, NO2, and OH;
	Rc is H or C1-C3 alkyl; and
	R1’ is phenylene or cyclohexylene;

	wherein each C4-C10 heterocyclyl and C1-C10 heteroaryl independently contains 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein Rb is C1-C8 alkyl, C2-C8 alkenyl, or C4-C10 heterocyclyl, wherein the C1-C8 alkyl, C2-C8 alkenyl, or C4-C10 heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, and OH.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, wherein the compound is of Formula I-b or Formula I-c:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 Formula I-b or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 Formula I-c,
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity, and consistency, the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.


	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation: 
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a therapeutically effective amount of at least one compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claims 1 and 2 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Liu, et al. in CN 105732636.
	The instant invention recites a substituted pyrrolo[2,3-d]pyrimidine of the Formula I, shown to the right, where R1 = -R1’-NRcC(O)Rb, wherein R1’ = -phenylene-, Rb = -C2-C8 alkenyl and Rc = -H, as a Janus kinase (JAK) inhibitor.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
	Liu, et al. (CN 105732636) teaches a substituted pyrrolo[2,3-d]pyrimidine of the Formula  I, shown to the left, where R1 = -R1’-NRcC(O)Rb, wherein R1’ = -1,3-phenylene-, Rb = -CH=CH2 and Rc = -H, as a medicine [p. 29, compound (141)].
	The inventor or joint inventor should note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed July 6, 2022, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624